Title: From Benjamin Franklin to Silas Deane, 10 June [i.e., 11 July?] 1777
From: Franklin, Benjamin
To: Deane, Silas


Dear Sir
Friday morng. June 10 [i.e., July 11?]. 77
M. Chaumont advises to equip Capt. Wickes at St. Malo, where he can be furnish’d with Cannon, Cordage, Sailcloth, Salt, Anchors, and other things proper to carry to America; and may go directly from thence without the double Risque of a Coasting Voyage to take in such things at another Port. He has obtain’d a Letter of Recommendation to M. Beaugeard, a Merchant of Importance there, who can supply those things, and who being well with the Commissary, is desired to procure for our Vessels the necessary time to load and equip. If you approve of this, the Express can carry the necessary Orders. I am ever Yours affectionately
BF.
 
Addressed: Honble. Mr Deane
Notations in different hands: Dr. Franklin / June 10. 1777.
